Citation Nr: 1202873	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-46 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the Veteran's service connected headaches, currently evaluated as 30 percent prior to March 18, 2011, and as 50 percent from March 18, 2011, to include entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO that increased the Veteran's evaluation for his service connected headaches disability to 10 percent.  

During the course of this appeal, the Veteran was reevaluated several times, eventually resulting in the assignment of a 30 percent rating prior to March 18, 2011, and the 50 percent rating beginning on March 18, 2011.

The Veteran's representative, in an informal hearing presentation dated November 2011, indicated that the Veteran also wished to disagree with the effective date assigned for the grants of 30 and 50 percent; the Board points out that these issues currently are part of the staged rating question presented in this appeal.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In an informal hearing presentation received at the Board in November 2011, the Veteran's representative indicated that the Veteran's headache disability had affected his employability for years in that he had lost several jobs due to needing time off to treat his headaches.  The representative asked for a remand in order to receive statements from the Veteran's previous employers so that higher rating on an extraschedular rating can be addressed.  

The Veteran's representative did not indicate whether they intended to provide these statements; however, as this increased rating issue now includes the issue of TDIU, as per Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the Veteran should be afforded an additional examination that specifically addresses his claims of being rendered unemployable by the service-connected headache disorder.

Accordingly, these issues are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any health care provider who has treated him since 2008 for the service-connected headaches.  

Based on his response, the RO should take all indicated action to obtain copies of the clinical records from any identified treatment source that have not already been associated with the claims file.

The RO should notify the Veteran that he may submit medical evidence or treatment records to support his claims.  

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify any employment that he had had since 1982.  If the Veteran has any information in his possession from those employers regarding his employability and/or reasons for termination, the Veteran should provide that information to the RO.

In addition, the RO should take any indicated action to obtain any relevant evidence from the identified prior employers, to include any information regarding reasons for termination.

2.   After any relevant evidence has associated with the Veteran's claims file, the RO also should schedule the Veteran for a VA examination to determine the current severity of his service connected headaches.  

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The VA examiner should elicit from the Veteran and record a complete medical history.  Detailed clinical findings should be reported to facilitate the evaluation of the service-connected headaches in terms of the rating criteria.  

Moreover, the examiner should comment on what impact the service-connected disability might have on the Veteran's ability to perform substantial gainful employment consistent with educational and occupational background.  

3.  After completing all indicated development, and undertaking any other action deemed warranted, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


